Citation Nr: 1700910	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO. 13-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from January 1961 to June 1968. He died in September 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 


FINDINGS OF FACT

1. The Veteran's immediate causes of death were metastatic lung cancer and chronic obstructive lung disease (COPD), which onset years before his death.

2. At the time of his death, the Veteran's only service-connected disabilities were hearing loss and tinnitus.

3. The Veteran likely visited the Republic of Vietnam during his military service and is presumed to have been exposed to herbicide agents, including Agent Orange, during that time. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death from metastatic lung cancer should be service-connected on a presumptive basis as due to service in Vietnam.  It is not asserted that the Veteran was stationed permanently in Vietnam; rather, that, in the course of his duties as an aircraft mechanic with Organizational Maintenance Squadrons (OMS) operating out of McGuire Air Force Base (AFB), New Jersey, he visited Vietnam for brief occasions while serving as an on-board maintenance detailee on Air Force cargo aircraft.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate reflects that the Veteran died in September 2010 and that the immediate causes of death were metastatic lung cancer and COPD, which onset years before his death. At the time of Veteran's death, his only service-connected disabilities were hearing loss and tinnitus; therefore, the Board must consider whether the immediate causes of death were etiologically related to the Veteran's military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including cancer of the lung. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers, or died from, a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). For cancer of the lung, the prescribed time period within which the disease must manifest to a compensable degree is any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

In an October 2016 statement, the appellant stated that the Veteran informed her that he flew all over the world and that his unit would deliver Agent Orange, amongst other goods, to Vietnam. This is consistent with a February 2010 statement, in which the Veteran indicated that he worked on aircraft transporting personnel, equipment, supplies, and drums of chemicals to Vietnam and Cambodia. He stated that he flew with the aircraft anywhere they went and 90 percent of the time, the destination was unknown until the day of flight. The Veteran explained that he would help load the cargo, fly to the destination, unload the cargo, check/inspect the aircraft, and fly onward to another destination. The Veteran stated that he flew these missions until 1966 when he was transferred to McChord AFB in Washington.  

The Veteran's DD Form 214 indicates service at McGuire and McChord AFBs as alleged. The Air Force Specialty Code (AFSC) entered on that record was that of aircraft mechanic, and other service personnel records, which include enlisted performance reports (EPRs), document that the Veteran was an exceptionally knowledgeable Airman in his respective field. Supervisory noncommissioned officers (NCOs) praised his ability to undertake work above his rank and also described his detailed understanding of the various cargo aircraft he was assigned to service.  

McGuire AFB was, and still is, a major aerial port utilized by the Air Force for global cargo shipments. The Veteran is documented to have served with Military Airlift Command (MAC) units in support of cargo aircraft operations, and at the time of the Veteran's service in the mid-1960s, it is undoubtable that aircraft leaving McGuire flew to Vietnam with goods and personnel needed to support operations in that country.  

That the Veteran would have accompanied the aircraft on some of these flights to Vietnam, for purposes of performing inspections (and other routine maintenance which might be necessary on the long-haul treks across continents and oceans), is not something which is inconsistent with the type of service rendered. Indeed, as noted, the Veteran was praised for having a high level of skill when it came to understanding the inspection aspects of maintenance operations, and the appellant's assertions that the Veteran, an Airman with such knowledge, would be necessary for worldwide movement of goods by air, which by necessity would include stops in Vietnam, is highly credible.  

The appellant has requested that VA attempt to find flight records of trips from the MAC base at McGuire AFB to Vietnam so as to show that the Veteran did visit Vietnam in the course of his duties. No such logs were returned, but the Board does not find that such a search is necessary given the circumstances of service. The personnel records document service in a unit dedicated to providing long-haul cargo aircraft for worldwide operations, and given the concentration of American foreign policy efforts on building a military presence in Vietnam during the time of the Veteran's service, it is concluded that such operations would include flights to and from Vietnam. The Veteran, as a well-regarded expert maintainer of aircraft assigned to directly support such flights, likely did spend some periods of time in Vietnam when the aircraft would transit that nation.  

It is noted that the personnel records do not document foreign service; however, the Veteran, during his lifetime, did not allege being assigned directly to a unit operating in Vietnam (he maintained that he only visited the nation as a member of flight crew). As such, it is unsurprising that the DD Form 214 does not reflect the transient nature of visitations to Vietnam, and thus such a fact does not weigh against the claim.  

In addition to the above, the appellant submitted a June 2011 letter from a private physician which stated that the Veteran passed away due to lung cancer. The letter further indicated that the Veteran notified the doctor that he had been exposed to Agent Orange as a "pilot," and that, during his lifetime, he told his physician about having exposure to herbicides in the course of his duties. The physician's letter describes individual consultations with a medical provider outside of the context of a claim for benefits, and thus, is considered to be a highly credible description of the circumstances of service. While the physician mischaracterized the Veteran's service in aerial operations as one of pilot (as opposed to a flying aircraft maintainer), the evidence is nonetheless supportive of the fact that the Veteran discussed the type of service rendered over several years in a relationship with a personal physician. As such, the letter, in addition to the documented service reported by the Air Force, lends credence to the appellant's claim of the Veteran having visited Vietnam in the course of his active military service.  

In summation, it is concluded that the Veteran died of lung cancer and that service in Vietnam was rendered during transient visits.  As such, service connection is to be awarded on a presumptive basis and the claim will be granted.  








ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


